Exhibit 10.3

AWARD AGREEMENT FOR 2014 CASH-SETTLED PERFORMANCE AWARD

We are pleased to advise you that the Compensation Committee (the “Committee”)
of the Board of Directors of Office Depot, Inc. (the “Company”) has granted you
a performance award pursuant to the Office Depot, Inc. 2007 Long-Term Incentive
Plan (the “Plan”) on March 28, 2014 (the “Grant Date”). Capitalized terms used
but not defined in this Award Agreement for 2014 Cash-Settled Performance Award
(the “Agreement”) have the meanings given to them in the Plan. This award is
subject to federal and local law and the requirements of the New York Stock
Exchange.

 

1. Performance Award

You have been granted the right to earn a payment from the Company based upon
satisfaction of certain performance conditions pursuant to the provisions and
restrictions contained in the Plan and this Agreement (the “Performance Award”).
The target amount of your award is $2,100,000 (your “Target Award”) and is
denominated as a number of shares of common stock of the Company (“Common
Stock”) having an aggregate Grant Date value of $2,100,000 based on the “fair
value” of the Common Stock on the Grant Date with such “fair value” to be
determined in accordance with the terms of the Plan and generally accepted
accounting principles.

 

2. Vesting

 

  a. Performance Conditions. Subject to the terms and conditions set forth
herein and in Sections 2(b) below, you will be eligible to earn up to 150% of
your Target Award based on the Company’s free cash flow as determined by the
Committee pursuant to paragraph (i) below (“Free Cash Flow”) and operating
income as determined by the Committee pursuant to paragraph (ii) below
(“Operating Income”) for the Company’s fiscal year beginning on December 29,
2013, and ending on December 27, 2014 (the “Performance Period”). If the
Committee determines that the Company does not achieve Free Cash Flow equal to
at least the threshold amount approved by the Committee for the Performance
Period or does not achieve Operating Income equal to at least the threshold
amount approved by the Committee for the Performance Period, you will
immediately forfeit all rights to the Performance Award. If the Committee
determines that the Company has achieved at least the threshold amounts of Free
Cash Flow and Operating Income for the Performance Period, you will be eligible
to earn a percentage of your Target Award determined pursuant to the following
table, up to a maximum of 150% of your Target Award:



--------------------------------------------------------------------------------

Percentage of

Attainment of

Operating Income for

Performance Period

   Percentage of
Target Award  

120%

     150 % 

117.5%

     144 % 

115%

     138 % 

112.5%

     131 % 

110%

     125 % 

107.5%

     119 % 

105%

     113 % 

102.5%

     106 % 

100%

     100 % 

97.5%

     88 % 

95%

     75 % 

92.5%

     63 % 

90%

     50 % 

Less than 90%

     0 % 

Straight-line interpolation shall be applied to determine the percentage of your
Target Award earned for a percentile that falls between the percentiles
specified in the table above. The Committee will determine the percentage of
your Target Award, if any, that you are eligible to earn on the foregoing basis
as soon as administratively practicable following December 27, 2014 (your
“Eligible Award”). Upon the Committee’s determination of your Eligible Award,
you will immediately forfeit the portion of your Performance Award other than
your Eligible Award. To become vested in all or a portion of your Eligible
Award, you must satisfy the employment requirements of Section 2(b) below.

 

  i. Free Cash Flow. The Committee will calculate the Company’s Free Cash Flow
by subtracting Capital Expenditures from Net Cash Provided by (Used in)
Operating Activities, as reported in the Company’s Audited Consolidated
Statement of Cash Flows for the Company’s 2014 fiscal year, and as adjusted by
eliminating the impact of the settlement of individual legal matters in excess
of $15 million funding.

 

  ii.

Operating Income. The Committee will calculate the Company’s Operating Income as
the Company’s Adjusted Operating Income (Non-GAAP) for the Company’s 2014 fiscal
year, as adjusted, both positively and negatively, for the following items as
approved by the Committee: impacts of unplanned acquisitions and divestitures;
impairment charges related to goodwill, other intangible assets, and long-lived
assets (non-cash); unplanned costs and benefits related to real estate strategy

 

2



--------------------------------------------------------------------------------

  including, but not limited to, lease terminations or facility closure
obligations; and unplanned legal expenses related to attorneys’ fees,
settlements, and judgments; and any additional unplanned and extraordinary
events (as determined by the Committee) for which the Committee determines
adjustments should be made. All calculations related to foreign exchange rates
will be calculated based on the foreign exchange rate used in the Company’s 2014
annual operating plan.

 

  b. Employment Requirements.

 

  i. Continuous Employment. Except as provided in Sections 2(b)(ii) and
2(b)(iii) below, (A) you will vest in your Eligible Award on the date on which
the Committee determines your Eligible Award, provided that you remain
continuously employed with the Company or any Subsidiary during the period
beginning on the Grant Date and ending on December 31, 2014, and (B) you will
immediately forfeit your entire Performance Award upon your termination of
employment with the Company and its Subsidiaries prior to December 31, 2014.

 

  ii. Death or Disability. If you terminate employment with the Company and its
Subsidiaries due to death or Disability prior to December 31, 2014, you will
vest in a pro rata portion of your Eligible Award (if any) on the date on which
the Committee determines your Eligible Award and will forfeit the remainder of
your Eligible Award (if any) on such date. The portion of your Eligible Award
that will vest under the immediately prior sentence shall be determined by
multiplying your Eligible Award by a fraction, the numerator of which is the
total number of calendar days during which you were employed by the Company and
its Subsidiaries during calendar year 2014 and the denominator of which is 365,
rounded up to the nearest whole dollar (as necessary). Your Disabled status must
become effective prior to the date on which payment of your Eligible Award (if
any) would otherwise be required pursuant to Section 4 below in order to be
recognized under this Agreement.

 

  iii) Termination of Employment without Cause or for Good Reason. In the event
of your termination of employment with the Company and its Subsidiaries without
Cause or for Good Reason prior to December 31, 2014, you will vest in a pro rata
portion of your Eligible Award (if any) on the date on which the Committee
determines your Eligible Award and will forfeit the remainder of your Eligible
Award (if any) on such date, provided that you satisfy the release requirement
and other obligations set out in the employment agreement between you and the
Company dated as of November 12, 2013. The portion of your Eligible Award that
will vest under the immediately prior sentence shall be determined by
multiplying your Eligible Award by a fraction, the numerator of which is the
total number of calendar days during which you were employed by the Company and
its Subsidiaries during calendar year 2014 and the denominator of which is 365,
rounded up to the nearest whole dollar (as necessary).

 

3



--------------------------------------------------------------------------------

  iv) Definitions. As used herein, the terms “Cause”, “Good Reason” and
“Disability” shall have the meanings set out in the employment agreement between
you and the Company dated as of November 12, 2013.

 

  d. No Other Special Vesting Rights. The provisions of the Plan with respect to
accelerated vesting in the event of retirement and change in control (e.g.,
Sections 10.5 and 10.8 of the Plan) do not apply to your Performance Award. If
you forfeit your Performance Award at any time, you will cease to have any
rights with respect to such forfeited Performance Award.

 

3. Rights as Stockholder

You shall have no voting, dividend or any other rights as a stockholder of the
Company with respect to your Performance Award.

 

4. Payment

The Company will make payment of the vested portion of your Eligible Award (if
any) in a lump sum in cash during the period beginning January 1, 2015 and
ending March 15, 2015.

 

5. Withholding

You are required to pay to the Company all applicable federal, state, local or
other taxes, domestic or foreign, with respect to your Performance Award (the
“Required Tax Payments”). Unless you make other arrangements with the consent of
the Company, all Required Tax Payments will be deducted from the amount of the
payment made to you pursuant to Section 4.

 

6. Transferability of Performance Award

Your Performance Award may not be sold, pledged, assigned or transferred in any
manner; any such purported sale, pledge, assignment or transfer shall be void
and of no effect.

 

4



--------------------------------------------------------------------------------

7. Conformity with Plan

Your Performance Award are intended to conform in all respects with, and are
subject to, all applicable provisions of the Plan which is incorporated herein
by reference. Inconsistencies between this Agreement and the Plan shall be
resolved in accordance with the terms of the Plan except as expressly provided
otherwise in this Agreement. The Committee reserves its right to amend or
terminate the Plan at any time without your consent; provided, however, that
your Performance Award shall not, without your written consent, be adversely
affected thereby (except to the extent the Committee reasonably determines that
such amendment or termination is necessary or appropriate to comply with
applicable law or the rules or regulations of any stock exchange on which the
Company’s stock is listed or quoted). All interpretations and determinations of
the Committee or its delegate shall be final, binding and conclusive upon you
and your legal representatives with respect to any question arising hereunder or
under the Plan or otherwise, including guidelines, policies or regulations which
govern administration of the Plan. By acknowledging this Agreement, you agree to
be bound by all of the terms of the Plan and acknowledge availability and
accessibility of the Plan document, the Plan Prospectus, and either the
Company’s latest annual report to shareholders or annual report on Form 10-K on
the Plan and/or Company websites. You understand that you may request paper
copies of the foregoing documents by contacting the Company’s Director,
Executive Compensation & International Compensation.

 

8. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Performance Award is necessary or desirable as a condition of, or in connection
with, the granting of same or the issue or purchase of shares thereunder, no
shares may be issued unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee. In making such
determination, the Committee may rely upon an opinion of counsel for the
Company. The Company shall have no liability to make any distribution of the
benefits under the Plan unless such delivery or distribution would comply with
all applicable state, federal, and foreign laws (including, without limitation
and if applicable, the requirements of the Securities Act of 1933), and any
applicable requirements of any securities exchange or similar entity. The
Committee shall be permitted to amend this Agreement in its discretion to the
extent the Committee determines that such amendment is necessary or desirable to
achieve compliance with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and the guidance thereunder.

 

9. Non-Compete, Confidentiality, and Non-Solicitation Requirements

Your Performance Award is also subject to your complying with and not breaching
the non-compete, confidentiality, and non-solicitation covenants that you were
required to sign as a condition of your employment with the Company.

 

5



--------------------------------------------------------------------------------

10. Compliance with Section 409A

 

  a. It is intended, and this Agreement shall be construed and administered, so
that all compensation payable to you under this Agreement shall be exempt from
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

  b. However, to the extent that any compensation payable under this Agreement
constitutes deferred compensation within the meaning of Code Section 409A and
the Department of Treasury regulations and other guidance thereunder, (i) any
provisions of this Agreement that provide for payment of compensation that is
subject to Section 409A and that has payment triggered by your termination of
employment other than on account of your death shall be deemed to provide for
payment that is triggered only by your “separation from service” within the
meaning of Treasury Regulation Section §1.409A-1(h) (a “Section 409A Separation
from Service”), and (ii) if you are a “specified employee” within the meaning of
Treasury Regulation Section §1.409A-1(i) on the date of your Section 409A
Separation from Service (with such status determined by the Company in
accordance with rules established by the Company in writing in advance of the
“specified employee identification date” that relates to the date of such
Section 409A Separation from Service or in the absence of such rules established
by the Company, under the default rules for identifying specified employees
under Treasury Regulation Section 1.409A-1(i)), such compensation triggered by
such Section 409A Separation from Service shall be paid to you six months
following the date of such Section 409A Separation from Service (provided,
however, that if you die after the date of such Section 409A Separation from
Service, this six month delay shall not apply from and after the date of your
death). You acknowledge and agree that the Company has made no representation
regarding the tax treatment of any payment under this Agreement and,
notwithstanding anything else in this Agreement, that you are solely responsible
for all taxes due with respect to any payment under this Agreement.

 

11. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of your
Performance Award shall not give you any right to any additional awards under
the Plan or any other compensation plan the Company has adopted or may adopt.
The agreements contained in this Agreement shall be binding upon and inure to
the benefit of any successor of the Company.

 

6



--------------------------------------------------------------------------------

12. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply with applicable law or the rules or
regulations of any stock exchange on which the Company’s stock is listed or
quoted). Without limiting the foregoing, the Committee reserves the right to
change, by written notice to you, the provisions of the Performance Award or
this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant of the Performance Award as a result of any change in
applicable law or regulation or any future law, regulation, ruling, or judicial
decisions; provided that, any such change shall be applicable only to that
portion of your Performance Award that is then subject to restrictions as
provided herein.

 

13. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, HRIS and Shared Services

6600 North Military Trail, C278

Boca Raton, FL 33496

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

14. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

7



--------------------------------------------------------------------------------

15. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement, you accept the Performance Award in full satisfaction of any and
all obligations of the Company to grant annual Performance Award to you as of
the date hereof.

 

16. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

17. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

[INTENTIONALLY LEFT BLANK]

 

8